COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00476-CR


Derrick Lee Holzhey                     §    From the 297th District Court

                                        §    of Tarrant County (1236778D)

v.                                      §    December 6, 2012

                                        §    Per Curiam

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.



                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM
                          COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00476-CR
                                NO. 02-12-00477-CR
                                NO. 02-12-00478-CR


DERRICK LEE HOLZHEY                                                      APPELLANT

                                          V.

THE STATE OF TEXAS                                                             STATE


                                       ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                       ----------

                          MEMORANDUM OPINION1

                                       ----------

      Appellant Derrick Lee Holzhey attempts to appeal from his three

convictions and concurrent two-year sentences for two assault on a public

servant charges and one charge of burglary of a habitation. The trial court’s

certification of his right to appeal for each of these convictions states that this “is

a plea-bargain case, and the defendant has NO right of appeal.”
      1
       See Tex. R. App. P. 47.4.


                                           2
      On October 11, 2012, this court notified appellant about the statement on

the trial court’s certifications and informed him that unless he or any party

desiring to continue the appeals filed with the court, on or before October 22,

2012, a response showing grounds for continuing the appeals, the appeals may

be dismissed. See Tex. R. App. P. 25.2(a)(2), (d), 44.3. We have received no

response. Therefore, we dismiss these appeals. See Tex. R. App. P. 25.2(d),

43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).



                                                 PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 6, 2012




                                       3